Name: Council Decision (EU) 2016/2111 of 28 November 2016 appointing a member of the Advisory Committee on Freedom of Movement for Workers for Belgium
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  employment
 Date Published: 2016-12-02

 2.12.2016 EN Official Journal of the European Union L 327/77 COUNCIL DECISION (EU) 2016/2111 of 28 November 2016 appointing a member of the Advisory Committee on Freedom of Movement for Workers for Belgium THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 492/2011 of the European Parliament and of the Council of 5 April 2011 on freedom of movement for workers within the Union (1), and in particular Articles 23 and 24 thereof, Having regard to the lists of candidates submitted to the Council by the Governments of the Member States, Whereas: (1) By its Decision of 20 September 2016 (2), the Council appointed the members and alternate members of the Advisory Committee on Freedom of Movement for Workers for the period from 25 September 2016 to 24 September 2018. (2) The government of Belgium has submitted one nomination for a post to be filled, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed member of the Advisory Committee on Freedom of Movement for Workers for the period from 25 September 2016 to 24 September 2018: I. TRADE UNION REPRESENTATIVES Country Members Alternates Belgium Mr Joeri HENS Article 2 The Council shall appoint members and alternate members not yet nominated at a later date. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 November 2016. For the Council The President P. Ã ½IGA (1) OJ L 141, 27.5.2011, p. 1. (2) Council Decision of 20 September 2016 appointing the members and alternate members of the Advisory Committee on Freedom of Movement for Workers (OJ C 348, 23.9.2016, p. 3.)